Citation Nr: 1627772	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  12-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a disability manifested by tingling in the left upper extremity.    

8.  Entitlement to service connection for a disability manifested by tingling in the right upper extremity.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to November 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of service connection for a low back disability and for tingling in both upper extremities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An ankle disability was not manifested in service, and a right or left ankle disability is not currently shown.  

2.  Sinusitis was not manifested in service, and is not currently shown.

3.  A knee disability was not manifested in service; arthritis of a knee was not manifested in the first postservice year; and the Veteran's current bilateral knee osteoarthritis is not shown to be related to his service.  

CONCLUSIONS OF LAW

1.  Service connection for left and/or right ankle disabilities is not warranted.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

3.  Service connection for left and/or right knee disabilities is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2009.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims file includes STRs, postservice clinical records (both private and VA), and statements by the Veteran and his representative in support of his claims.  The record does not suggest, and the Veteran has not alleged, that evidence pertinent to these claims exists and remains outstanding.  The Board has considered whether the Veteran should be afforded VA examinations specific to the claims of service connection for bilateral ankle disabilities, sinusitis, and bilateral knee disabilities, but finds that such examinations are not warranted.  A medical examination or a medical opinion is necessary when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

Regarding the claims seeking service connection for bilateral ankle and sinusitis disabilities, there is no evidence of a current disability; furthermore, there is no evidence of a related disease or injury in service, or that such disability might be related to his service.  Regarding the claims pertaining to left and right knee disabilities, while there is evidence of current bilateral knee arthritis, there is no evidence of related disease or injury in service (or that the arthritis was manifested within the first postservice year), and no competent evidence that such disabilities might otherwise be related to service.  Accordingly, examinations addressing these disabilities are not necessary.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain "chronic diseases" (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left and Right Ankle Disabilities

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to his ankles.  The file does not contain any postservice clinical evidence of complaints or treatment related to the ankles.  Moreover, there is no evidence of a current clinical diagnosis of a left or right ankle disability.  As a threshold legal requirement for substantiating a claim of service connection is that there must be evidence of a current disability (at some point during the pendency of the claim), a threshold legal requirement for substantiating the claims of service connection for left and right ankle disabilities is not met, and service connection for such disabilities is not warranted.  See U.S.C.A. § 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply; the appeal in these matters must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Sinusitis

The Veteran's STRs are silent for complaints, treatment, or diagnoses pertaining to sinusitis.  There is no current (during the pendency of the instant claim) clinical diagnosis of sinusitis.  A September 2006 (three years prior to receipt of the instant claim) clinical record notes an assessment of acute upper respiratory infection with sinusitis and otitis externa, and postservice treatment records show ongoing treatment for allergies from 2004 to 2009; but there is no notation of chronic sinusitis during the pendency of the instant claim.  Once again, as a threshold legal requirement for substantiating a claim of service connection is evidence of a current (i.e., during the pendency of the claim) disability, the threshold legal requirement for substantiating a claim of service connection for sinusitis is not met, and service connection for sinusitis is not warranted.  See 38 U.S.C.A. § 1131; see also Brammer v. Derwinski, supra; McClain v. Nicholson, supra.

The Board notes the Veteran's reports (but without documentation, or sufficient identification to attempt development for relevant records) of treatment for a sinus problem within 120 days following his separation from service (i.e., in late 1983 or early 1984).  See August 2010 Notice of Disagreement and January 2012 VA Form 9.  However, sinusitis is not a chronic disease for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, supra.  The preponderance of the evidence is against this claim; accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Left and Right Knee Disabilities

The Veteran has a current diagnosis of osteoarthritis of both knees, and the initial threshold legal requirement for substantiating a claim for service connection for such disabilities is met.  However, a knee disability was not manifested in service and osteoarthritis of a knee was not manifested in the first postservice year.  Accordingly, service connection for a disability of either knee on the basis that it became manifest in service and persisted, or on a presumptive basis (for osteoarthritis of a knee as a chronic disease under 38 U.S.C.A. §§ 1112, 1137), is not warranted.  

The Veteran's STRs are silent for complaints, treatment, or diagnosis pertaining to either knee.  The first postservice clinical notation of a right knee problem is in August 2001, approximately 18 years after his separation from service.  The first postservice clinical notation of a left knee problem is in July 2009, more than 25 years following his separation from service.  These lengthy time intervals between service and the earliest documentation of current disability are of themselves factors for consideration weighing against a claim seeking service connection.

The Board notes the Veteran's expression of his belief that his bilateral knee disability is due to "routine exercise training...before overseas deployment."  See August 2010 Notice of Disagreement.  However, the matter of a nexus between a current bilateral knee disability and remote activities in service is, in the absence of evidence of onset in service, manifestation in the first postservice year, or continuity of symptomatology thereafter, a medical question.  Because he is a layperson (and does not cite to supporting medical opinion or medical treatise evidence), he is not competent to provide an opinion on this medical question, and his own speculations in the matter have no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Significantly, as was noted in a November 2009 clinical record (which identifies an alternate and more contemporaneous possible etiology for the knee disabilities), his postservice work in a warehouse puts "lots of wear and tear on the knee joint."  In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in these matters must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for left and right ankle disabilities is denied.

Service connection for sinusitis is denied.

Service connection for left and right knee disabilities is denied.


REMAND

Low Back Disability

The Veteran's STRs show a single complaint of low back pain lasting one week in duration.  Lumbar spine X-rays following a postservice (February 2003) motor vehicle accident found mild spondylosis.  On February 2010 VA (fee basis) cervical spine examination, the Veteran complained of low back pain.  He reported that his ability to walk is limited due to a low back problem.  As the examination was limited to the cervical spine, no diagnosis or assessment was made with respect to the  low back.  In his January 2012 VA Form 9 (formal appeal) the Veteran reported that he is receiving ongoing private chiropractic treatment for a back problem that is exacerbated by exercise.  Records of such chiropractic treatment are not in the record, may contain pertinent information, and must be sought.  A February 2013 clinical record (found in 'Virtual VA') notes X-rays showed mild to moderate degenerative changes of the lumbar spine.  As the Veteran is shown to have a current low back disability, and his STRs show a complaint of low back pain in service, a VA examination to secure an advisory medical opinion regarding a nexus between the two is necessary.  

Tingling in the Right and Left Upper Extremities

The Veteran has established service-connection for a cervical spine disability.  His STRs show that in July 1981 he was involved in a motor vehicle accident.  They note cervical trauma, whiplash, and complaints of pain in both arms.  Postservice clinical records show ongoing complaints of numbness, stiffness, and tingling in both arms as early as in January 2000 (i.e., prior to the postservice (February 2003) motor vehicle accident).  There is conflicting evidence in the record regarding the nature and etiology of the disability underlying the complaints of upper extremity tingling:  February 2003 clinical records show that cervical neural foramina were patent bilaterally; March, April, and May 2007 private treatment records note that a cervical bone spur was not causing numbness in his hands, rather, a nerve conduction study confirmed a diagnosis of carpal tunnel syndrome; and a February 2010 VA (fee basis) examination found neurological clinical evaluation of the neck was normal.  However, January 2007 and July 2010 clinical records note impressions of cervical radiculopathy, and a May 2016 VA cervical spine examination report notes a diagnosis of moderate radiculopathy in both upper extremities.  A VA examination to reconcile the conflicting medical findings is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for his low back (specifically including the chiropractor he mentions in a January 2012 VA Form 9) and for tingling in his upper extremities, and to provide the authorizations necessary for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for the record complete clinical records (i.e., those not already associated with the record) from all provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  
The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his back, neck, and neurological complaints  involving the upper extremities remaining at issue since April 2016.   

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon or neurologist to determine the nature and likely etiology of his low back disability and his upper extremity neurological complaints (specifically whether they are manifestations of his service-connected cervical spine disability).  The record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology of each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability is related to the Veteran's service/back complaint therein?  

(c) Please identify (by diagnosis) each upper extremity neurological disability entity found.

(d) Please identify the likely etiology of each upper extremity neurological disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to the Veteran's service/events therein?  If not, is it at least as likely as not (a 50% or greater probability) that it is a neurological manifestation of the his service-connected cervical spine disability?  

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical literature, as deemed appropriate.  The examiner is asked to reconcile the findings on examination with the various diagnoses and opinions (regarding the nature of the disability underlying the complaints and issue, and its etiology) that are already in the record in this matter, as noted above.  

4.  The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


